Citation Nr: 0921807	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  08-00 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a 
laceration of the left forearm, with involvement of Muscle 
Group VII, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than three years, 
including the period from November 1959 to September 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Regional 
Office (RO) that confirmed and continued the 10 percent 
evaluation in effect for the residuals of a laceration of the 
left forearm.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for the 
residuals of a laceration of the left forearm, involving 
Muscle Group VII.  During the hearing before the undersigned 
in March 2009, he testified that he has noticed loss of 
strength of the left arm over the past few years. He claims 
that his symptoms include numbness and tingling.  He has 
referred to treatment at the VA Medical Center, Johnson City.  

The Board notes that the Veteran was afforded an examination 
of the muscles by the VA in June 2007.  The examiner noted 
that there was evidence of nerve damage.  An electromyogram 
later that month contained findings indicative of left ulnar 
neuropathy with segmental compression across the elbow.  

The United States Court of Appeals for Veterans Claims has 
also held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is too old to adequately evaluate the current state of the 
condition, the VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Although a VA 
examination was conducted in June 2007, the veteran has not 
been afforded an orthopedic or neurological examination by 
the VA.  In addition, the Veteran has made evidentiary 
assertions that his condition was increased in severity since 
that time.  Under 38 C.F.R. § 3.326(a) (2008), a VA 
examination will be authorized where there is a possibility 
of a valid claim.

The Board also notes that the Veteran referred to treatment 
for his left forearm injury at a VA facility, and it is not 
clear that all such records have been associated with the 
claims folder.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the residuals of a 
laceration of the left forearm with 
involvement of Muscle Group VII.    After 
securing the necessary authorizations for 
release of this information, the RO/AMC 
should seek to obtain copies of all 
treatment records referred to by the 
Veteran.  In addition, request VA 
treatment records dating from 2008 from 
the Johnson City, Tennessee VA Medical 
Center. 

2.  The Veteran should then be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
extent of the residuals of the laceration 
of the left forearm.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies, including range of motion 
studies of the left wrist should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and the degree of motion at which 
pain begins.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss, including during flare-
ups.  

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




